DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 is interpreted under 35 USC 112(f) because the limitation includes “means” for carrying out the method of claim 1 without modified by sufficient structure, material, or acts for performing the claimed function. 
Applicant provides the hardware support for the means:  Fig 1 or 2 element 58 computer unit. …………….”[0130] FIG. 5 serves to explain a further algorithm 100' for a computer program, by means of which a 3D reconstruction 62 of the object 12 can be calculated in the computer unit 58 of the apparatus 10.”)

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claims 12-14
Claims 12-14 are interpreted under 35 USC 112(f) because the limitations include generic place holders “a device”, “a device” and “a device”  that  are coupled with functional language “illuminate”, “capture” and “calculate” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Applicant provides the hardware support for the generic placeholders:  Fig 1 or 2 element 58 computer unit. …………….”[0130] FIG. 5 serves to explain a further algorithm 100' for a computer program, by means of which a 3D reconstruction 62 of the object 12 can be calculated in the computer unit 58 of the apparatus 10.”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Objections
Claim 4 is objected to because of the following informalities:   
Claim 4 recites, “the object feature images have a single object feature or a plurality of object features from the group of edges, corners, Gabor features as a feature;” The phrase the group has a lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites three different devices to perform for illuminating an object, capture multiple images and to cause a 3d reconstruction respectively and then claims a means to perform the method of claim 1.  It is not clear what means will perform because the devices to perform the method of claim 1 are already claimed (three different devices). Therefore scope of “means” is unclear.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over S NCHEZ et al. ( US patent Publication: 20180347978, “S Nchez,”)  in view of  Osawa et al. ( JP 2004179963, “Osawa”) and Su et al. ( US patent publication: 2008/0123052, “Su”).
Regarding claim 14, S Nchez teaches, an apparatus (Fig. 4) for generating a 3D reconstruction of an object, the apparatus comprising: 
a device configured to illuminate an object with illumination light; (Refer to Fig.3 and Fig. 4 and [0025], light source illuminates an object with illuminated light………  “[0025] Referring still to FIG. 3, according to an exemplary embodiment, a light source 301 and an optical system 302 may project a plurality of spots (>4) in a known pattern, electronics (not shown in the figure) may be included to modulate the light source,.”)
a device configured to capture image data in relation to the object; (Refer to Fig. 3 and Fig. 4 imaging lens system captures image data in relation to the objects “[0025]….Also, in an exemplary embodiment, a focal plane array, imaging lens system and corresponding control and readout electronics may be additionally used in imaging cameras 307 to generate an image of the object to be measured and the projected LIDAR illumination.”) and 
a device configured to calculate the 3D reconstruction of the object from the captured image data, (Fig. 4 and [0026] generates a 3D reconstruction of the object is calculated from the first image data and the second image data…… “[0026]….Also, in an exemplary embodiment, the digital processing system 401 may include memory and computing resources to compute the 3-D reconstruction 402 of the object 404 from multiple images 403 taken from points around or within the object of interest and enhanced with the range data.”)
wherein the captured image data include first image data and second image data, (“[0026]….Also, in an exemplary embodiment, the digital processing system 401 may include memory and computing resources to compute the 3-D reconstruction 402 of the object 404 from multiple images 403 taken from points around or within the object of interest and enhanced with the range data.”)
wherein the first image data are captured from different recording directions when the object is illuminated with illumination light, at least some of which, is reflected light which illuminates the object, (“[0005]…… at least one detector array that detects at least one of the spots that are reflected from the object surface in order to measure the range to at least one of the plurality of spots from the time of flight of the light beam to a position of the spot on the object surface;” Additionally see abstract : “By combining multiple photographs and range measurements taken from different directions and locations, a three dimensional representation of the volume/objects is created.”)  but doesn’t expressly teach illumination light, at least some of which, is reflected in relation to an object imaging beam path,
However, Su teaches, capturing images from illumination light, at least some of which, is reflected in relation to an object imaging beam path, (“[0033]…..With the present arrangement, the central axial part of the optical beam path can be used for capturing the object reflected and/or scattered light to produce a good image of the object and as a result, the illumination optical path and the imaging optical path can be well separated and hence not interfering with each other.”)
S Nchez and Su are analogous as they are from the field of image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S Nchez to have included the capturing images from illumination light, at least some of which, is reflected in relation to an object imaging beam path as taught by Su.
The motivation to include the modification is to get quality image without the effect of illuminating optical path.
While S Nchez as modified by Su teaches, wherein the second image data are captured from different recording directions when the object is illuminated with (S Nchez, see abstract : “By combining multiple photographs and range measurements taken from different directions and locations, a three dimensional representation of the volume/objects is created.”) but doesn’t teach illumination light, at least some of which, in relation to an object imaging beam path, is background light which illuminates the object; 
However, Osawa teaches, wherein second image data are captured from illumination light, at least some of which, is background light which illuminates an object, (“Abstract: “In a control means 41 of a camera main body 1, the serial imaging of a plurality of images is performed by automatically calculating a condition for imaging the plurality of images with the different mix ratio of the light volume of the flash and the light volume of background light, under which a main abject can be photographed at proper exposure.”)
Su teaches, capturing image data from illumination light in relation to an object imaging beam path, ((“[0033]…..With the present arrangement, the central axial part of the optical beam path can be used for capturing the object reflected and/or scattered light to produce a good image of the object and as a result, the illumination optical path and the imaging optical path can be well separated and hence not interfering with each other.”)
S Nchez as modified by Su and Osawa are analogous as they are from the field of image capturing using light.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S Nchez as modified by Su to have included capturing the second image data from the different based on teaching of capturing second image data from illumination light, at least some of which, is background light which illuminates an object as taught by Osawa and capturing image data from illumination light in relation to an object imaging beam path as taught by Su.
The motivation for the modification is to include the effect of transmitted light through the object from sources from a different location in the captured images.
S Nchez as modified by Su and Osawa teaches, wherein the 3D reconstruction of the object is calculated from the first image data and the second image data. (S Nchez, Fig. 4 and [0026] generates a 3D reconstruction of the object is calculated from the first image data and the second image data…… “[0026]….Also, in an exemplary embodiment, the digital processing system 401 may include memory and computing resources to compute the 3-D reconstruction 402 of the object 404 from multiple images 403 taken from points around or within the object of interest and enhanced with the range data.” The capturing of second image data is integrated from Osawa.)

Claim 1 is directed to a method and its steps are similar in scope and function of the elements of apparatus claim 14 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 14.



Claim 13 is directed to a computer program (S Nchez, [0020] Further, many embodiments are described in terms of sequences of actions to be performed by, for example, elements of a computing device. It will be recognized that various actions described herein can be performed by specific circuits (e.g., application specific integrated circuits (ASICs)), by program instructions being executed by one or more processors, or by a combination of both”) and its steps are similar in scope and function of the elements of apparatus claim 14 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 14.

Regarding claim 10, S Nchez as modified by Osawa and Su teaches, performing at least one of:
calculating a texture transparency from the second image data, wherein the 3D reconstruction of the object contains information of the calculated texture transparency; 
calculating a specular texture image, wherein the 3D reconstruction of the object contains information of the calculated texture image;
capturing color images as images with image data; (S Nchez [0031]…..“For example, an exemplary embodiment may utilize silicon detectors and a color imaging camera with a near-IR light source.”)

determining a 3D reconstruction having texture information; and 
reflecting a view of the object into the image capturing device.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over S Nchez as modified by Osawa and Su as applied to claim 1 and further in view of Jarisch  et al. ( US patent publication: 20100278413, “Jarisch”).

Regarding claim 2, S Nchez as modified by Osawa and Su doesn’t teach, wherein a tomographic reconstruction of the object, in which the first and second image data are back-projected into a 3D voxel grid according to spatially dependent weighting, is ascertained to calculate the 3D reconstruction of the object.
However, Jarisch teaches, a tomographic reconstruction of the object, in which image data are back-projected into an n-D voxel grid according to spatially dependent weighting, is ascertained to calculate the n-D reconstruction of the object. (“[0088] For example, arbitrary projection dimensionality and directions may be used by computing the filter-weights of the S-FBP part from the inverse of the linearized system impulse response (or transfer function).”  “[0123]…..“In box 805, an update value may be computed based on the revised first quantity from box 801 via a suitable tomographic reconstruction algorithm, such as, for example, an algorithm using the well-known central-slice-theorem (CST), a filtered back-projection algorithm, etc.” … For each of the full-volume tomographic reconstruction of the first quantity being performed for the set of representative voxles, the spacing of the representative voxels may be driven by the distance at which the characteristics of the intersecting projection beams become significant as discussed above, for example, with respect to box 306.”  Fig. 8b and [0123] indicate that the voxel grid is of n-dimensions. )
Jarisch and S Nchez as modified by Osawa and Su are analogous as they are from the field of multi-dimensional image reconstruction.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S Nchez as modified by Osawa and Su to have included a tomographic reconstruction of the object, in which the first and second image data are back-projected into a 3D voxel grid according to spatially dependent weighting, is ascertained to calculate the 3D reconstruction of the object similar to a tomographic reconstruction of the object, in which image data are back-projected into an n-D voxel grid according to spatially dependent weighting, is ascertained to calculate the n-D reconstruction of the object as taught by Jarisch.
The motivation to include the modification is to use standard and well known method (use of back projection) in multi-dimensional reconstruction.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over S NCHEZ as modified by Osawa and Su  and further in view of Kaneko et al. (US patent publication: 20180150995, “Kaneko”).

Regarding claim 3, S NCHEZ as modified by Osawa and Su doesn’t expressly teach, wherein the calculation of the 3D reconstruction of the object comprises a calculation of object feature images for at least some of the first image data.
However, Kaneko teaches, a calculation of object feature images for at least some of first image data. (Paragraph [0026] has feature image generation unit (Fig. 2 element 205) that generates a feature image of an object from the reflection data (first image data)
Kaneko and S Nchez as modified by Osawa and Su are analogous as they are from the field of 3d reconstruction of images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S Nchez as modified by Osawa and Su to have included a calculation of object feature images for at least some of the first image data as taught by Kaneko.
The motivation for this modification is to detect the surface property of the object to be reconstructed.

Regarding claim 4, S Nchez as modified by Osawa and Su and Kaneko teaches, wherein at least one of:
Kaneko creates feature image of a feature edge and the value of edge feature is calculated from object data (image data from reflection) {0040] calculates feature value of edge. Kaneko “[0040]…. In the present embodiment, the shape feature value is calculated for each region in step S302, and thus the degree of emphasis can be increased in a planar portion of an object having a small number of sharp edges and a planar surface in a most part thereof (e.g., a step-like object),)”   Fig.4 step 410 creates feature image based on the feature value of edge. So the feature image has a feature of an edge.)
the object feature images are calculated by machine learning or by a neural network; or 
the calculation of the 3D reconstruction of the object includes a determination of segmented image masks and the cutting of an object part from at least some of at least one of the first image data or the second image data with segmented image masks.

Regarding claim 5, S Nchez as modified by Osawa and Su and Kaneko teaches,  wherein the calculation of the 3D reconstruction of the object comprises a calculation of edge information images from the at least one of the first image data or the second image data. (Kaneko creates feature image of a feature edge and the value of edge feature is calculated from object data (image data from reflection) [0040] calculates feature value of edge. Kaneko “[0040]…. In the present embodiment, the shape feature value is calculated for each region in step S302, and thus the degree of emphasis can be increased in a planar portion of an object having a small number of sharp edges and a planar surface in a most part thereof (e.g., a step-like object),)”   Fig.4 step 410 creates feature image based on the feature value of edge. So the feature image is the edge information image.)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over S Nchez as modified by Osawa, Su and Kaneko as applied in claim 5 and further in view of BLASCO CLARET (US patent publication: 20190236796, “Blasco”).

Regarding claim 6,  S Nchez as modified by Osawa, Su and Kaneko doesn’t expressly teach, wherein the calculation of the 3D reconstruction of the object comprises a calculation of epipolar plane images from at least one of the object feature images or the edge information images.
However, Blasco teaches, calculation of the 3D reconstruction of the object comprises a calculation of epipolar plane images from at least one of the object feature images or the edge information images. (“[0063] In accordance with one aspect of the present invention there is provided a method for obtaining depth information from a light field. The method comprises the following steps : generating a plurality of images (e.g. at least one horizontal epipolar image, at least one vertical epipolar image, or a combination thereof) from a light field captured by a light field acquisition device (such as a plenoptic camera); an edge detection step for detecting, in the epipolar images, edges of objects in the scene captured by the light field acquisition device; in each epipolar image, detecting valid epipolar lines formed by a set of edges; determining the slopes of the valid epipolar lines.” Paragraph [0066-00677] and [0294] generates depth map from slope map from epipolar image.  The created depth map from epipolar image is used in 3d reconstruction.)
Blasco and S Nchez as modified by Osawa, Su and Kaneko are analogous as they are from the field of 3d reconstruction of images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S Nchez as modified by Osawa, Su and Kaneko to have included the calculation of the 3D reconstruction of the object comprising a calculation of epipolar plane images from at least one of the object feature images or the edge information images as taught by Blasco. 
The motivation for this modification is to provide a standard method of generating depth map for 3d reconstruction of images.

Regarding claim 7, S Nchez as modified by Osawa, Su and Kaneko and Blasco teaches, wherein the calculation of the 3D reconstruction of the object comprises the calculation of object point trajectories from the epipolar plane images and the measurement of the gradient of the calculated object point trajectories (Blasco “[0066] The method may also comprise generating a slope map assigning slopes to positions in the object world. In an embodiment, the step of generating a slope map comprises assigning slope values only to the detected edges.”)
Blasco, “[0067] The method may further comprise generating a depth map assigning depth values to positions in the object world, wherein the depth map is obtained by applying a conversion slope to depth to the slope map.” “[0024] Another well-known methodology to estimate the depth of the object in a scene is by stereo vision. By tracking the displacement of image points between different viewpoints of the same scene is possible to estimate the distance of the objects of a scene using basic triangulation”.)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over S Nchez as modified by Osawa, Su and Kaneko and Blasco as applied to claim 7 and further in view of Jarisch.
Regarding claim 8, S Nchez as modified by Osawa, Su and Kaneko and Blasco doesn’t expressly teach,, wherein a tomographic reconstruction of the object, in which the first and second image data are back-projected into a 3D voxel grid according to spatially dependent weighting, is ascertained to calculate the 3D reconstruction of the object.
However, Jarisch teaches, a tomographic reconstruction of the object, in which image data are back-projected into an n-D voxel grid according to spatially dependent weighting, is ascertained to calculate the n-D reconstruction of the object. (“[0088] For example, arbitrary projection dimensionality and directions may be used by computing the filter-weights of the S-FBP part from the inverse of the linearized system impulse response (or transfer function).”  “[0123]…..“In box 805, an update value may be computed based on the revised first quantity from box 801 via a suitable tomographic reconstruction algorithm, such as, for example, an algorithm using the well-known central-slice-theorem (CST), a filtered back-projection algorithm, etc.” … For each of the full-volume tomographic reconstruction of the first quantity being performed for the set of representative voxles, the spacing of the representative voxels may be driven by the distance at which the characteristics of the intersecting projection beams become significant as discussed above, for example, with respect to box 306.”  Fig. 8b and [0123] indicate that the voxel grid is of n-dimensions. )
Jarisch and S Nchez as modified by Osawa, Su and Kaneko and Blasco are analogous as they are from the field of multi-dimensional image reconstruction.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S Nchez as modified by Osawa, Su and Kaneko and Blasco to have included a tomographic reconstruction of the object, in which the first and second image data are back-projected into a 3D voxel grid according to spatially dependent weighting, is ascertained to calculate the 3D reconstruction of the object similar to a tomographic reconstruction of the object, in which image data are back-projected into an n-D voxel grid according to spatially dependent weighting, is ascertained to calculate the n-D reconstruction of the object as taught by Jarisch.

Blasco teaches, the epipolar geometric 3D reconstruction of the object (Blasco, “[0063] In accordance with one aspect of the present invention there is provided a method for obtaining depth information from a light field. The method comprises the following steps : generating a plurality of images (e.g. at least one horizontal epipolar image, at least one vertical epipolar image, or a combination thereof) from a light field captured by a light field acquisition device (such as a plenoptic camera); an edge detection step for detecting, in the epipolar images, edges of objects in the scene captured by the light field acquisition device; in each epipolar image, detecting valid epipolar lines formed by a set of edges; determining the slopes of the valid epipolar lines.” Paragraph [0066-00677] and [0294] generates depth map from slope map from epipolar image.  The created depth map from epipolar image is used in 3d reconstruction.)
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S Nchez as modified by Osawa, Su and Kaneko and Blasco and Jarisch to have combined the epipolar geometric 3D reconstruction of the object with the 3D voxel grid (combined from Jarisch) to form the 3D reconstruction of the object to combine benefit from both type of 3D reconstruction into one method.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over S Nchez as modified by Osawa, Su and Kaneko and Blasco as applied to claim 7 and further in view of Wiles et al. (US patent 6990228, “Wiles’).

Regarding claim 9, S Nchez as modified by Osawa, Su and Kaneko and Blasco  doesn’t expressly teach, wherein at least one of: a mesh for describing the surface of the object is calculated from the 3D voxel grid, or mesh normals are calculated from the 3D voxel grid with a derivative filter.
However, Wiles teaches,  mesh for describing the surface of the object is calculated from the 3D voxel grid, ( Column 28, Lines 44-47: “Marching cubes is an algorithm that takes a set of samples of an implicit surface (e.g. a signed distance function) sampled at regular intervals on a voxel grid, and extracts a triangulated surface mesh.”)
Wiles and S Nchez as modified by Osawa, Su and Kaneko and Blasco are analogous as they are from the field of generating 3D images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S Nchez as modified by Osawa, Su and Kaneko and Blasco to have included mesh for describing the surface of the object is calculated from the 3D voxel grid as taught by Wiles.
The motivation to include the modification is to provide surface reconstruction for the 3d reconstruction of images.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over S Nchez as modified by Osawa and Su as applied to claim 1 and further in view of  Wang et al. ( CN 201210495803, “Wang”).

Regarding claim 11, S Nchez as modified by Osawa and Su doesn’t expressly teach, wherein the calculation of the 3D reconstruction of the object comprises a calculation of a visual shell from silhouettes of the object calculated from the second image data.
However, Wang teaches, wherein the calculation of the 3D reconstruction of the object comprises a calculation of a visual shell from silhouettes of the object calculated from second image data (background). (abstract: “a visual shell technology is used to generate a 3D model of an object, and two images are used to reconstruct an object model; and finally, a natural matting method is used to extract a contour of a reconstructed object in the complex background, and the matting method eliminates limitation of a threshold method.”)  
Wang and S Nchez as modified by Osawa and Su are analogous as they are from the field of 3d reconstruction of images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified S Nchez as modified by Osawa and Su to have included a calculation of a visual shell from silhouettes of the object calculated from second image data in the calculation of the 3D reconstruction of the object as taught by Wang.
3D reconstruction high in reconstruction precision, fast in reconstruction speed (See abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612